Wyly, J.
George W. Avery, sheriff, has appealed from a judgment rendering him personally liable for releasing, on bond, without good and solvent securities, to H. M. True, his property provisionally seized by the plaintiffs.
In the case of the same title, No. 1503, just decided, we held that the property released to its owner, was not liable to the provisional seizure sued out. by the plaintiffs, and the writ was set aside. It is then quite immaterial whether the bond, taken by the sheriff, on releasing the property to II. M. True, was good and sufficient; the plaintiffs having no claim on the property, have no interest in the bond representing it.
It is therefore ordered that the judgment appealed from bo reversed and annulled, and it is ordered that there be judgment for the appellant; plaintiffs paying costs in both courts.
Behearing refused.